NO. 07-07-0044-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                   JUNE 5, 2007
                          ______________________________

                            ADRIAN TENORIO, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2006-413201; HONORABLE JIM BOB DARNELL, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                        ORDER ON ABATEMENT AND REMAND


        Appellant Adrian Tenorio has given notice of appeal from a conviction and sentence

for aggravated robbery. The appellate court clerk received and filed the trial court clerk’s

record on March 6, 2007, and received and filed the trial court reporter’s record on April 10,

2007.


        Appellant’s brief was originally due on May 10, 2007. The Court, on May 18, 2007,

notified counsel for appellant that the brief was due and gave a May 29, 2007 deadline for
the brief to be filed or the appeal would be abated and remanded to the trial court. Neither

the brief nor a motion for extension of time has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. T EX.

R. A PP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)      whether appellant desires to prosecute this appeal;
       (2)      if appellant desires to prosecute this appeal, whether appellant’s
                present counsel should be replaced; and
       (3)      what orders, if any, should be entered to assure the filing of appropriate
                notices and documentation to dismiss appellant’s appeal if appellant
                does not desire to prosecute this appeal, or, if appellant desires to
                prosecute this appeal, to assure that the appeal will be diligently
                pursued.


If the trial court determines that the present attorney for appellant should be replaced, the

court shall cause the clerk of this court to be furnished the name, address, and State Bar of

Texas identification number of the newly-appointed attorney.


       In support of its determination, the trial court shall prepare and file written findings of

fact and conclusions of law and cause them to be included in a supplemental clerk’s record.

The hearing proceedings shall be transcribed and included in a supplemental reporter’s

record. Those supplemental records shall be submitted to the clerk of this court no later than

July 9, 2007.

                                                     Per Curiam

Do not publish.




                                                2